Title: From George Washington to La Luzerne, 28 May 1788
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir,
Mount Vernon May 28th 1788

As not any thing which is interesting to your happiness and glory can be indifferent to me, I have a sincere pleasure in congratulating you on your appointment as Ambassador from the most Christien King to the Court of London.
Altho your Excellency may possibly have had some knowledge of Mr Barlow (the gentleman who will put this letter into your hands and of whom it is recommendatory) during your residence in America; yet his celebrity as a writer was not then so

great as to have attracted the same admiration and applause, which he hath since merited and obtained by the publication of his celebrated Poem entitled the Viseon of Columbus. That Work is dedicated by permission to the King of France, and is intended as an honorable testimony of America[’s] gratitude and affection for the Frence nation. I observe that it has been republished in London, and that the Critical Reviewers have treated the Author, in their Strictures upon it, as a person possessed of a very distingueshed and sublime Genius. I will only trespass on your time to add that Mr Barlow’s character and talents are such as authorize me to commend him to your particular notice: and to assure you, my dear Marquis, with how great personal consideration and esteem—I have the honor to be Your most Obedt and Most humble Servant

Go. Washington

